The present application is being examined under the pre-AIA  first to invent provisions

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/11/2022 has been entered.

DETAILED ACTION
Claims 9 and 11-14 are pending in the Claim Set filed 11/12/2021.
Claims 11 and 12 have been amended. 
Claim 14 is newly added.
Claims 1-8 and 10 are canceled.
Claim 11 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim 9 was amended in the Claim Set filed 4/27/2021 to depend from claim 12. Furthermore, claim 9 should recite the claim identifier ‘Previously Presented’. Any future claims must have the proper status identifiers in accordance with MPEP 714 Amendments to the Claims II C (A).
Herein, claims 9, 12, 13 and 14 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections

The rejection of claims 12 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishida et al (Structure Elucidation of Glycosidic Antibiotics Glykenins, The Journal of Antibiotics, Vol. 44, No. 5, 1991, p.541, cited in IDS filed 1/31/2020) [Nishida] filed 8/11/2021 is withdrawn in view of the claim amendments.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 9, 12, 13 and 14 are directed to a material comprising, as or within a coating and/or as admixture, an additive in the form of one or more compounds, which material is a cosmetic, a food, a beverage, a pharmaceutical, a medical device, or an active packaging material, wherein each one of said one or more compounds is a compound of the formula I, 

    PNG
    media_image1.png
    251
    558
    media_image1.png
    Greyscale
;


    PNG
    media_image2.png
    255
    578
    media_image2.png
    Greyscale
;


    PNG
    media_image3.png
    256
    541
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    264
    556
    media_image4.png
    Greyscale

said compound(s) carries at least one hydroxyl group esterified with isovaleric acid and a physiologically acceptable salt and esters thereof.
	Furthermore, claim 13 recites: The material according to claim 12, where the beverage is selected from the group consisting of water, flavoured water, fortified water, a flavoured beverage, carbonated water, a juice, cola, lemon-lime, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below (The following analysis is based on the guidance found in the Federal Registry, Vol. 79, no. 241 dated December 16th, 2014 (pages 74618-74633), obtainable from http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf):
	Step 1: Is the claim to a process, machine, manufacture or composition of matter? In this situation, claims 9, 12, 13 and 14 are directed to compositions of matter.
	Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? As noted on page 74622 of the Register, “Laws of nature and natural phenomena, as identified by the courts, 
Section I.A.3.b states the following:
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state.

[…] In accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a “product of nature” exception (a law of nature or naturally occurring phenomenon), and the claim 

In this case, compound(s) recited in claims 9, 12, 13 and 14 (e.g., a compound of claim 9 and 14) is/are drawn to a compound that is isolated from strains of Dacryopinax spathularia and other fungal strains belonging to the Dacrymycetaceae family, stated in Instant Specification on page 7 under General description of the Invention (first paragraph).
These compounds exhibit(s) a strong inhibition activity against microorganisms which are responsible for spoiling or deterioration of orally consumable products (such as food products and beverages) or cosmetic compositions, stated in Instant Specification on page 7 under General description of the Invention (third paragraph).
A compound of claims 9, 12, 13 and 14, a physiologically acceptable salt thereof, and/or an ester thereof, is/are obtained from an extract that is a fungus belonging to family Dacrymycetaceae, a species of the genera Dacryopinax, Ditio!a, Guepiniopsis and/or Femsjonia, more especially Dacryopinax spathularia, Dacrymyces sp., Dacrymyces stillatus, Dacrymyces chrysocomus, Guepiniopsis buccina and/or Femsjonia luteo-a/ba (= Ditio/a pezizaeformis). Especially preferred are Dacryopinax spathularia strain MUCL 53181, Dacryopinax spathularia strain MUCL 53182, Ditio/a radicata strain MUCL 53180, Ditio/anuda 
The compounds of claims 9, 12, 13 and 14 (i.e., a compound of claim 9 or 14) of the present invention is/are produced by fungi of the family Dacrymycetaceae, particularly by fungi of the genera Dacryopinax (e.g. 0. spathularia), Dacrymyces, Ditio/a (e.g. Ditio/a radicata or Ditio/a nuda), Guepiniopsis and Femsjonia (e.g. F. luteo-a/ba). All these fungi have in common that they belong to family Dacrymycetaceae. All species of Dacrymycetaceae hitherto known are wood-inhabiting saprotrophs, which may either cause brown rot or white rot (Seifert, Mycologia 75 (1983): 1011-1018), stated in Specification on page 14 (paragraph 6).
Thus, an instantly claimed compounds of claims 9, 12, 13 and 14 of the formula I is/are naturally occurring compounds isolated from strains of Dacryopinax spathularia and other fungal strains belonging to the Dacrymycetaceae family (as described above, in part, and further described throughout Instant Specification).
Compounds of claims 9, 12, 13 and 14 of the formula (I) would be expected to retain their naturally occurring properties as found in nature in a material that is recited in claims 12 and 13, such as a beverage, e.g., water; 
For these reasons, claims 25 and 28 directed to purified compounds obtained by extracting from strains of Dacryopinax spathularia and other fungal strains belonging to the Dacrymycetaceae family are deemed to be directed to a judicial exception that does not differ markedly different characteristics. Therefore, claims 25 and 28 (i.e., a purified compound of claim 25 or a purified compound of claim 28 of the formula I) are deemed to be directed to a judicial exception.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? As noted on page 74624 of the Register:
To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.

Furthermore, the Register states on page 74624:
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. The following are examples of these considerations, which are not intended to be exclusive or limiting. Limitations that may be 

[…]
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;38 

In this situation, claims 9, 12, 13 and 14 merely recite a compound(s) that are product(s) of nature and therefore are not deemed to be significantly more than the judicial exception. 
Therefore, the claims as a whole given the broadest reasonable interpretation  do not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
Conclusion: Claims 9, 12, 13 and 14 is/are not deemed to represent “substantially more” than the judicial exception.

Conclusions
No claims are allowed.

Applicants are referred to the Patent Board Decision filed 1/12/2022 directed to Application 14124429 in regards to Instant Claims.

Notably, there may be embodiments, i.e., materials, in claim 13 of the Claim Set filed 11/12/2921 that would overcome 
To schedule an interview, Applicant(s) is/are may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626